



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Docherty, 2012
    ONCA 784

DATE: 20121119

DOCKET: C53301

Sharpe, Simmons and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kenneth Docherty

Appellant

Catriona Verner, for the appellant

Scott Latimer, for the respondent

Heard: September 24, 2012

On appeal from the conviction entered on March 17, 2010
    and the sentence imposed on June 23, 2010 by Justice Bonnie J.S. Wein of the Superior
    Court of Justice, sitting with a jury.

Sharpe J.A.:

[1]

The appellant was tried on a charge of second-degree murder by a Superior
    Court judge sitting with a jury. He was acquitted of murder but convicted of
    manslaughter and sentenced to 12 years imprisonment less credit for pre-trial
    detention. He appeals his conviction for manslaughter and seeks leave to appeal
    the sentence.

[2]

The appellant killed the deceased, Tyson Weber, by stabbing him seven
    times in the neck. The stabbing occurred in the garage attached to the
    appellants home. The appellant did not testify at trial but the Crown adduced
    evidence of a full statement he made to the police within hours of the killing
    in which he admitted intentionally killing Weber but asserted that he had acted
    in self-defence. The central issues at the trial were self-defence and
    provocation. It appears from the verdict that the jury rejected self-defence
    but accepted that the appellant had been legally provoked into killing Weber.

[3]

The central argument on this appeal is the submission that the trial
    judge erred in her instructions to the jury on self-defence by suggesting that
    the appellants failure to retreat from his own home was a factor they could
    consider. The appellant also contends that the jury was wrongly invited to
    consider whether the appellant faced actual danger rather than the appellants
    perception of the danger and that the trial judge wrongly excluded evidence
    that could have corroborated self-defence.

A.

FACTS

[4]

Weber was well-known to the appellant. There was considerable evidence
    that Weber was engaged in loan-sharking together with an associate, Daniel
    Puchta. Several witnesses testified that Weber and Puchta intimidated and
    threatened them in order to collect loans. There was also evidence that the deceased
    and Puchta were using intimidation and threats in an attempt to collect money
    from the appellant. Puchta testified that they were trying to collect a debt.
    The appellants position is that he did not owe them anything and that they
    were trying to extort money from him.

[5]

Prior to the stabbing, the appellant was making efforts to collect
    significant amounts of money to pay Weber and Puchta. In his statement to the
    police, he admitted that two months before the killing, he forged a cheque from
    his employer for $6000. At the time of the killing he and his fiancée were
    attempting to re-mortgage their home for $230,000.

[6]

In the weeks preceding the killing, Weber and Puchta called the
    appellant on a regular basis attempting to collect money from him. In his
    statement to the police, the appellant claimed that they had threatened to beat
    him up or kill him.

[7]

The appellant attempted to deceive Weber and Puchta into thinking they
    would be paid. These efforts included depositing an empty envelope into an ATM
    to feign a deposit of $40,000 a few days before the killing. The night before
    the killing Weber went with the appellant to the appellants bank to establish
    that there was money in his account but the bank was closed and they could not
    verify anything from the ATM. The appellant and Weber then met with Puchta
    where it was arranged that Weber would meet the appellant at his home first
    thing the next morning and that they would then proceed together to the bank.
    Puchta testified that the appellant offered to go to the bank, while in his
    statement, the appellant indicated that Weber made these arrangements. The
    appellant indicated in his statement that before he arrived the next morning,
    Weber had determined from a contact at the appellants bank that the
    appellants account was empty.

[8]

The only account of the stabbing was that given by the appellant in his
    statement to the police. It may be summarized as follows.

[9]

The appellant was at home waiting for Weber. He called him on his cell
    phone to find out where he was. Weber told him he was on his way and he then
    arrived sometime before 8 AM. The appellant told the police that he was afraid:
    I thought I was going to get my ass kickedseverely beatenI was afraid for my
    life. Weber parked his truck in the appellants driveway by backing right up
    to the appellants car so that the appellant could not get out. The appellant
    was outside waiting. Rather than proceeding immediately to the bank, Weber
    suggested that they have a talk in the garage where the appellants fiancée
    would not be able to hear them. Weber did not know that the appellants fiancée
    was not home. Weber informed the appellant that he had a contact with the bank
    and that he knew that the appellant had been lying about the $40,000.

[10]

They
    went into the house and proceeded into the garage. On the way to the garage,
    the appellant grabbed a knife from the kitchen counter. In the garage, Weber
    grabbed the appellant by the shirt. Weber threatened to break his legs and
    stated: Wait till Dan [Puchta] gets a hold of you. The appellant told the
    police that Puchta was a large, strong man who had grabbed and pushed him to
    the ground on several occasions and that Weber had put a gun to his head on a
    couple of previous occasions.

[11]

It
    was at that point that the appellant stabbed Weber in the neck. In his
    statement, he said he had stabbed him four times but the forensic evidence
    revealed seven stab wounds. The appellant admitted that he intended to kill
    Weber, but insisted that he did so in fear of his own life:

I was in fear of my life because he was gonna kill me, his
    partner Dan was going to kill me. I had intent to kill him, in fear of my own
    life Im not afraid to admit that.



My instincts for the knife was for protection, but when he
    grabbed me and told me that, I stabbed him. I wanted no more of it and I
    snapped.

[12]

The
    appellant stated that he then panicked. He sat in the chair smoking and
    watched Weber die. He sat there for a good hour and then got sheets to wrap
    up Webers body and clean up the blood.

[13]

He
    was in fear of Puchta coming to the house looking for Weber. He called Puchta
    to tell him that Webers cell phone was dead and that he and Weber had just
    gone to the bank and would meet Puchta later. Puchtas evidence was that he did
    receive a call from the appellant who told him they had withdrawn $30,000 from
    the bank. The evidence suggested that the appellant also called his closest
    friend and told him: I think I killed somebody, hes lying on the floor in the
    garage, and he threatened to kill me.

[14]

The
    appellant drove to the auto repair shop that belonged to a different friend. He
    asked the friend to assist him in getting rid of Webers truck. According to
    the friends testimony, the appellant told him what had happened and that Weber
    had threatened to kill him if he did not pay him money. The friend put him off
    for an hour and immediately went to the office of his lawyer, on whose
    instructions he notified the police. When the appellant returned an hour later,
    he realized that the police had been notified and he then drove Webers truck
    to the police station where he surrendered himself.

[15]

When
    asked why he did not call the police before Weber arrived, the appellant stated
    that Weber and Puchta had connections with the police and that he was scared
    and unable to think straight. He stated that he had met their police friends
    but he was unable to identify who they were.

[16]

Forensic
    evidence indicated that the wounds had been caused in rapid succession and
    would have caused death in a matter of seconds, at most minutes.

B.

ISSUES

[17]

The
    appellant raises the following issues on his appeal from conviction:

1.

Did the trial judge err by inviting the jury to consider the appellants
    failure to retreat from his own home in assessing whether he had acted in
    self-defence?

2.

Did the trial judge err by focusing on whether the deceased actually
    intended to kill the appellant rather than the appellants reasonable
    perception of the situation?

3.

Did the trial judge err by excluding evidence that could have
    corroborated the appellants assertion that the deceased had put a gun to his
    head and then suggesting to the jury that the appellants allegation regarding
    the gun was not corroborated?

4.

Did the trial judge err by unnecessarily admonishing defense counsel
    before the jury?

C.

ANALYSIS

1.

Did the trial judge err by inviting the jury
    to consider the appellants failure to retreat from his own home in assessing
    whether he had acted in self-defence?

[18]

The
    central issue on this appeal is whether the jury was left with the impression
    that they could consider that the appellants failure to retreat when assaulted
    in his own home provided a basis for concluding that he had not acted in
    self-defence.

(a)

Self-defence: s. 34(2)

[19]

It
    was common ground at trial that the jury should be left with self-defence
    pursuant to the
Criminal Code
, R.S.C. 1985, c. C-46, s. 34(2):

34(2) Every one who is unlawfully assaulted and
    who causes death or grievous bodily harm in repelling the assault is justified
    if

(
a
) he causes it under reasonable
    apprehension of death or grievous bodily harm from the violence with which the
    assault was originally made or with which the assailant pursues his purposes;
    and

(
b
) he believes, on reasonable
    grounds, that he cannot otherwise preserve himself from death or grievous
    bodily harm.

[20]

There
    are three components to self-defence under s. 34(2):

·

Was the accused unlawfully assaulted by the deceased?

·

Did the accused use force against the deceased because he
    reasonably feared that the deceased would kill or seriously injure him?

·

Did the accused use force against the deceased because he
    reasonably believed that he could not otherwise save himself from being killed
    or seriously injured by the deceased?

[21]

Section
    34(2) makes no reference to retreat and, as I will explain in these reasons,
    there is a long line of authority that a person is not required to retreat in
    the face of an attack in his or her own home.
[1]
However, the Crown submits that there is also authority for the proposition
    that in some cases, when considering the third element of the s. 34(2) defence
    and assessing whether the accused reasonably believed that he or she could not
    save him or herself from harm, evidence of a failure to make use of an
    opportunity to avoid the fatal altercation may be a relevant although not
    necessarily determinative factor.

[22]

The
    appellant contends that the combined effect of the trial Crowns closing and
    the trial judges jury instruction was to invite the jury to reject
    self-defence because he failed to retreat from his own home. The Crown submits
    that the line was not crossed and that the jury was merely told they could
    consider whether the appellants actions before and during his fatal encounter
    with Weber were consistent with a reasonable belief that he could not otherwise
    save himself from harm.

(b)

Trial Crowns closing address

[23]

In
    her closing address to the jury, the trial Crown suggested that the appellants
    failure to retreat was an important factor to consider. The appellant cites the
    following passages from her closing address:

Ken Docherty says, I know what I did and it clued in to me
    that what I did was wrong, but I had no choice.  Well, that part is simply not
    true.  Ken Docherty had lots of choices.  You can count his choices, starting
    at the night before.  He could have called police the night before.  He could
    have called police that morning.  He could have gone to the police station.  He
    could have parked his car out on the road if he was in fear, for a quick
    getaway after getting his coffee at the Daisy Mart.
He could have left the
    house.  He could have gone to a neighbours. There were lots of neighbours
    around.  He didnt have to go back into the house, he was outside when Tyson got
    there.
Didnt have to go into the garage with Tyson.  He could have
    slammed the  if Tyson went into the garage first  and Im going to address
    later why you should find that  Im going to suggest Tyson went into the
    garage first.  He could have slammed the garage door behind Tyson after Tyson
    went into the garage.
He could have flipped the deadbolt that was on that
    door and ran outside. Maybe when he went into the garage, he could have pushed
    Tyson away and then ran outside.  Mr. Docherty, after all, was a lot bigger. 
    He had the advantage of weight and mass on his side.



Now, did Ken Docherty reasonably believe that he could not
    otherwise save or preserve himself by being killed or seriously injured by
    Tyson Weber?  Ive referred to Ken Dochertys choices before.  There were a lot
    of alternatives available to him.  If hes in fear, fear and doesnt think he
    can otherwise save himself except by killing Tyson, there are many, many other
    options.  Why did he invite Tyson to come for breakfast?  Why didnt he call
    the police after he apparently got off a beating the night before?
Why
    didnt he simply clear out, go hide somewhere, make sure hes not at home when
    Tyson comes?  Why didnt he go to a neighbour for assistance?
There were
    lots of them around.

He calls Tyson.  He finds out Tyson is on his way.  He gets
    another reprieve.  Hes got another chance to get out of harms way, but he
    doesnt do anything.  Hes already outside when Tyson Weber arrives.  Well,
    dont invite Tyson into the house, keep the situation out in public view.  Why
    go into the garage?  Theres no need.  You can talk outside.  You can talk in
    the kitchen.  Michelle Ballums not home.  Ken Docherty follows Tyson Weber
    into the garage.  If he hadnt followed him, theres a good chance that Tyson
    would have seen Ken grabbing the knife that was on his kitchen counter.
So
    following Tyson into the garage, why didnt he slam the garage door behind
    Tyson, throw the deadbolt and run out of the house?
Once in the garage,
    there are still options.  Look at the size of Ken, his mass, his weight, his
    height.
He could have kicked Tyson Weber away while he was at the top of
    the stairs.  He could have shoved Tyson and left the garage.  He could have
    punched Tyson and left the garage,
shut the door and locked it.  He didnt
    do any of that.  He stabbed Tyson as soon as they got into the garage.  The
    killing zone is right at the base of the stairs. [Emphasis added.]

[24]

In
    these passages, Crown counsel appears to have invited the jury to find that
    there were several options open to the appellant to avoid the altercation with
    Weber. First, as the appellant knew that Weber was on his way to meet him, he
    could have left his home to avoid any confrontation. Second, at various points,
    the appellant could have contacted the police. Third, once the two were inside
    the house, the appellant could have taken steps to preserve his safety 
    pushing Weber away or locking a door  short of killing Weber. Fourth, after he
    went into the house, the appellant could have left his home and fled from the
    assault.

(c)

Trial judges jury instruction

[25]

In
    her charge to the jury, the trial judge summarized the Crowns position as
    follows:

Mr. Docherty, the Crown notes, failed to take advantage of the many
    opportunities he had to remove himself from harms way.  He could have called
    the police, left his house, he could have gone to a neighbours. Using the
    advantage of his height and weight, he could have pushed or shoved Mr. Weber
    away from him and left the garage.

[26]

When
    it came to instructing the jury on the elements of self-defence, the trial
    judge identified the three elements of the s. 34(2) defence as set out above.
    Under the heading of the third element, whether the appellant reasonably
    believed that he could not otherwise save himself from being killed or
    seriously injured by Webber, the trial judge made two specific references to
    the possibility of retreat.

[27]

In
    the first she stated:

Did Mr. Docherty believe that he could not save himself from being
    killed or seriously injured by Mr. Weber other than by killing or seriously
    injuring Mr. Weber? Would a reasonable person have the same belief in the same
    circumstances?
You should be aware that especially where a person is on his
    own property, there is no obligation to retreat, however, failure to retreat is
    a factor for you to consider.
[Emphasis added]

[28]

The
    second reference to retreat is contained in the following passage;

Remember that it is not just his honest belief, but whether
    that belief was reasonable.
Would a reasonable person retreat
or call
    the police, or do something other than use the knife?



He could have saved himself earlier, or in the garage by taking
    other action, or perhaps simply by knocking him out rather than stabbing him as
    he did. [Emphasis added]

[29]

In
    order to assess whether the trial judge erred in the way in which she left the
    issue of retreat in relation to self-defence with the jury, I now turn to the
    jurisprudence and applicable legal principles that govern this contentious area
    of the criminal law.

(d)

No obligation to retreat from an assault

[30]

As
    already mentioned, the element of retreat is not mentioned in s. 34(2). In
    contrast, retreat is found in s. 35, which deals with self-defence in cases
    where the accused was the initial aggressor or where the accused provoked an
    assault upon him or herself. In those situations  plainly not relevant to the
    case at bar  one of the elements that determine whether the accuseds use of
    force subsequent to his initial assault can be justified as self-defence is
    whether the accused declined further conflict and quitted or retreated from it
    as far as it was feasible to do so before the necessity of preserving himself
    from death or grievous bodily harm arose.

[31]

Where
    self-defence arises in circumstances, such as the present case, where the
    deceased was the initial aggressor and thus self-defence turns on the
    application of s. 34(2), there is no requirement that an accused person retreat
    from the initial assault: see
R. v. Cain
, 2011 ONCA 298, 278 C.C.C.
    (3d) 228 at para. 9, discussed in greater detail later in these reasons.

(e)

No obligation to retreat from ones home

[32]

Of
    particular importance to this case is a second and distinct doctrine pertaining
    to the notion of retreat: namely, a person is not required to retreat from his
    or her own home. This rule was most recently considered by this court in
R.
    v. Forde
, 2011 ONCA 592, 277 C.C.C. (3d) 1, a decision that was not
    available to the trial judge as it was handed down after the trial in the
    present case.

[33]

In
Forde
, the appellant and the deceased were arguing in the appellants
    bedroom. The deceased pulled out a knife to threaten the appellant. The
    appellant grabbed a knife hidden in a closet and fatally stabbed the deceased.
    The determinative issue that led this court to set aside the conviction for
    manslaughter was that the trial judge had erred by permitting the jury to
    consider whether the appellant ought to have retreated from his own home as a
    factor in assessing the availability of self-defence under s. 34(2).

[34]

As
    in the case at bar, the trial Crown in
Forde
suggested that one option
    open to the appellant was to flee his home in order to remove himself from
    danger. In his jury instruction, the trial judge did not specifically refer to
    retreat but did invite the jury to consider the availability of other options
    for [the accused] to extricate him from the confrontation with [the deceased].

[35]

The
    Crowns argument, as summarized at para. 35 of this courts reasons, was
    similar to that advanced before us in the present case:

the Crown submits that while there is no specific duty or
    requirement to retreat in
s. 34(2)
,
    the ability to retreat is nonetheless a factor that may be taken into account
    in considering whether the accused had no other means to preserve himself 
    including in cases where the attack occurs in the accuseds own home. According
    to the Crown, this factor is relevant to the reasonableness of the accuseds
    belief that he could not otherwise save himself in the circumstances as he
    perceived them to be.

[36]

Writing for the court, LaForme
    J.A., at para. 55,
rejected 
the Crowns position that while retreat
    from ones own home is not a necessary element to claiming self-defence, it may
    nonetheless be a factor for the jury to consider. He held that an instruction
    along those lines leaves the unacceptable danger that the jury would all too
    quickly leap from the factor of retreat to the inference that there is no
    entitlement to self-defence. That, he held, would be inconsistent with
    the case law establishing that a jury is not entitled to consider whether an
    accused could have retreated
from his or her own home in the face of an attack (or
    threatened attack) by an assailant in assessing
the elements of self-defence under
s. 34(2)
.

[37]

As the Crown had urged the jury to
    consider the accuseds failure to retreat, LaForme J.A. held, at para. 56: 
The trial judge was obliged to instruct the jury that they should
    not consider retreat as a factor in determining whether the appellants conduct
    met the standard set out in
s. 34(2)
.
As a consequence, the conviction was
    set aside and a new trial was ordered, despite the fact that no objection on
    this issue had been made to the charge by defence counsel at trial.


[38]

LaForme
    J.A. recognized, at para. 37, that self-defence can only be accepted as a last
    resort and is not available where other reasonable options are available but
    held that different considerations apply where a person is attacked in his or
    her own home. In that situation, he stated, at para. 38, the ancient common
    law castle doctrine gives rise to the principle that a person has the right
    to defend him or herself in his or her own home without the duty to retreat
    from the home in the face of an attack. The castle doctrine rests on the
    idea that the home provides protection for a person, his family and his possessions
    and that mandating a duty to retreat would force people to leave the security
    of their home, leaving their family members exposed to danger and their
    belongings vulnerable to theft. The castle doctrine also involves the idea that
    ones home is the last refuge, the last line of self-defence.

(f)


Pre-
Forde
case law on retreat from the home

[39]

In
R. v. Antley
, [1964] 1 O.R. 545 (C.A.), the complainant came into the
    accuseds home, threatening him. The accused hit the complainant with a heavy
    piece of railing. At pp. 549-550, the court commented: In the instant case the
    accused was certainly not required to retreat. He was on his own property and
    far from retreating he would have been entitled, as I earlier pointed out, to
    use such force as was necessary to remove the complainant there from.

[40]

In
R. v. Lavallee
, [1990] 1 S.C.R. 852, the appellant killed her partner
    by shooting him in the back of the head as he left her room. The two had been
    in a long-term, abusive, common law relationship. The appellant argued that she
    was acting in self-defence. On the issue of retreat, Wilson J. cited
Antley
and held, at pp. 888-9, that traditional self-defence doctrine does not
    require a person to retreat from her home instead of defending herself. A mans
    home may be his castle but it is also the womans home even if it seems to her
    more like a prison in the circumstances (citation omitted).

[41]

Other
    cases in this line of jurisprudence include:
R. v. Deegan
(1979)
, 49 C.C.C. (2d) 417 (Alta. C.A.),
    at p. 439: it was the duty of the trial judge to instruct the jury lest they be
    left with the mistaken impression that it was imperative for the accused to
    retreat to a point of giving up his house to his adversary before self-defence
    would justify his actions;
R. v. Jack
(1994), 91 C.C.C. (3d) 446
    (B.C.C.A.) at p. 454: the trial judge was required to give instructions to the
    jury to protect against the danger that the jury would believe that the
    failure of the appellant to walk away from what was happening in his home by
    leaving it through the back door was fatal to his plea of self-defence;
R.
    v. Irwin
(1994), 49 B.C.A.C. 143, at para. 34: it would have been
    misdirection for the judge to suggest to the jury that the appellant could
    have otherwise preserved himself by going out the front door and concealing
    himself or escaping into the woods;
R. v. Rode
, 2004 BCCA 393, 187
    C.C.C. (3d) 1, at para. 17: the law is clear that a person need not retreat
    from his or her own home in order to claim self-defence; and
R. v. Abdalla
,
    2006 BCCA 210, 209 C.C.C. (3d) 172, at para. 22: there are, of course, special
    rules relating to a person attacked in his home - the concept that a man's
    home is his castle pretty much attenuates any need to retreat in the sanctuary
    of one's home.

(g)

Crowns submission that failure to retreat is a factor to be
    considered

[42]

The
    Crown submits that by excluding consideration of evidence of retreat,
Forde
is inconsistent with
R. v. Ward
(1978), 4 C.R. (3d) 190 (Ont. C.A);
R.
    v. Charlebois
, [2000] 2 S.C.R. 674 and
R. v. Lavallee
. The Crown
    asserts that those cases affirm that failure to retreat from a dwelling-house
    may, in some circumstances, be a relevant consideration under s. 34(2). The Crown
    submits that we should limit the reach of
Forde
to its own facts and
    refuse to apply
Forde
in this case.

[43]

Forde
is a recent and considered decision of this court. It is based upon a thorough
    review of the prior jurisprudence and I do not agree that it is inconsistent
    with the three authorities cited by the Crown. The Crown did not ask us to
    constitute a five-judge court to reconsider
Forde
and as a three-judge
    court, we are bound by
Forde
: see
David
    Polowin Real Estate Ltd. v. Dominion of Canada General Insurance Co.
(2005),

76 O.R. (3d) 161 (C.A.)
.

[44]

On
    the other hand, I do not read
Forde
as holding that when assessing
    whether the accused used force against the deceased because he reasonably
    believed that he could not otherwise save himself from being killed or
    seriously injured by the deceased, the jury is barred from considering evidence
    that the accused failed to avail himself of readily available means to avoid
    the fatal altercation. As I will explain, provided that the jury is properly
    instructed on the use of such evidence in a manner that does not undermine the
    rule that a person is not obliged to retreat from his or her home, it may be
    considered.

[45]

Let
    me turn to the authorities relied on by the Crown.

[46]

Ward
was a brief oral judgment by Martin J.A. I do not agree that
Ward
is
    inconsistent with
Forde
.
Ward
involved a fatal stabbing. The
    reasons for the court do not detail the facts and do not state where the
    stabbing occurred. That, in itself, indicates that the court did not intend to
    make any definitive pronouncement on the law of self-defence in the home. The
    trial judge had instructed the jury that the use of force in self-defence was
    a last resort and it is only justified where there is no other reasonable
    means whereby a person can successfully retreat from the assault. Martin J.A.
    held., at p. 192, that the instruction was clearly erroneous as [i]t is not
    correct to say as a matter of law that self-defence is only justified where
    there is no other reasonable means whereby a person can retreat. Martin J.A.
    held that the trial judge also erred by instructing the jury that the force
    used must be proportionate to the assault against which the accused was
    defending himself.

[47]

Martin
    J.A. added, in the passage relied on by the Crown, as follows:

The jury may well have concluded that the trial judge was
    summarizing the effect of s. 34, rather than merely indicating that
the

failure to retreat was a relevant item of evidence
, as was the
    proportion between the force used by the appellant and the nature of the
    assault made upon her in considering whether her actions, said to be taken in
    self-defence were justifiable. [Emphasis added.]

[48]

LaForme
    J.A. discussed the effect of this passage from
Ward
in
Forde
at
    paras. 44-45. He observed that Martin J.A.s reasons did not indicate that the
    events in
Ward
took place in the home. For that reason, the case did not
    establish that failure to retreat from ones home was a factor for the jury to
    consider. The Crown has provided us with the factums used on the appeal to
    demonstrate that the deceased was the appellants common-law husband, that the appellant
    complained of a long pattern of abuse at the hands of the deceased and that the
    stabbing took place in their apartment. The appellant testified that she had
    stabbed the deceased after he had accused her of infidelity, struck her on the
    jaw and came after her in a threatening manner. There is no discussion of the
    issue of retreat in the factums or in the judgment of the court, apart from
    what is set out above.

[49]

In
    my view, the
obiter
comment in
Ward
relied upon by the Crown is nothing
    more than a reference to the general proposition that I discuss below, namely,
    that there are situations in the law of self-defence where evidence that the
    accused failed to avail him or herself of an opportunity to avoid a threat may
    be left with the jury as relevant to the assessment of whether the accused
    reasonably believed that he or she had to use force to save him or herself from
    harm. The specific point addressed in
Forde


that the jury
    should not be told that retreat is a factor to consider in relation to
    self-defence in the home  was not considered in
Ward
.
I
    therefore do not agree that we can or should put to one side or ignore the
    clear holding in
Forde
on account of what was said in
Ward
.

[50]

Charlebois
involved the fatal shooting of a man who was staying in the appellants
    apartment. The appellant testified that he was in constant fear of the deceased
    and that on the evening of the shooting, the deceased had threatened him with a
    knife. The appellant inflicted the fatal gunshot wounds while the deceased was
    lying asleep on a couch.

[51]

The
    appellant alleged,
inter alia
, a number of errors in relation to
    self-defence and, on account of a dissent in the Quebec Court of Appeal, had an
    as-of-right appeal to the Supreme Court of Canada. The central issue on appeal
    in relation to self-defence was whether the trial judge had adequately instructed
    the jury on the subjective element of the third component of s. 34(2) as to the
    appellants perception of the threat and whether the curative
proviso
should be applied. Writing for the majority, Bastarache J. held, at pp. 688-9,
    that the instruction as to the subjective element was adequate and that the
    charge could not have given the jury the impression that they were to consider
    the reasonableness of the appellants perceptions from the perspective of the
    hypothetically neutral reasonable man, divorced from the appellants personal
    circumstances.

[52]

The
    only reference to the issue of retreat is at p. 688, where Bastarache J. observed:

The appellant also argues that the jury should have been
    directed that there is no formal obligation to retreat from ones home.
In
    the precise circumstances of this case in view of the general allegation made,
    I do not think it is necessary to deal with the broader issue. The accused and
    the victim did not live together.
The issue here is whether there was a
    reasonable possibility of retreat at the time of the homicide
. [Emphasis
    added.]

[53]

There
    was no further discussion of this point but elsewhere in the judgment, at pp.
    692-3,  in relation to a different issue, a passage from the trial judges
    charge to the jury is quoted:

[TRANSLATION] The belief that one cannot preserve oneself
    otherwise than by killing the assailant, reasonable belief. Did he believe that
    the only way to preserve himself was to kill the victim? That is the first
    question you are going to ask yourselves. And of course, to help you, you have
    the evidence that [the appellants room-mate] was in his room. The [appellants
    neighbours] were in apartment 3. The door that was in the hallway was
    accessible even before entering the living room

[54]

The
    Crown argues that this indicates that the jury was instructed that they could
    consider the fact that instead of shooting the sleeping deceased, the appellant
    could have left his residence to seek assistance and that this indicates that
    in some circumstances, the failure to retreat can be relevant, particularly
    where the perceived threat is not immediate.

[55]

The
    Crown also relies on
Lavallee,
where Wilson J. discussed the issue of
    battered spouses who kill rather than leaving the relationship. After the
    passage, at p. 888, quoted above to the effect that traditional self-defence
    doctrine does not require a person to retreat from her home. Wilson J. stated,
    at p. 889:

If, after hearing the evidence (including the expert
    testimony), the jury is satisfied that the accused had a reasonable
    apprehension of death or grievous bodily harm
and felt incapable of escape
,
    it must ask itself what the reasonable person would do in such a situation. [Emphasis
    added.]

[56]

The
    Crown argues that if retreat was an irrelevant consideration, there was no need
    for Wilson J. to refer to escape and that
Lavallee
therefore
    established that evidence of a failure to retreat may be considered even where
    it involves an attack in the home of the accused.

[57]

I
    am not persuaded that
Forde
is inconsistent with
Charlebois
and
Lavallee
.
Lavallee
dealt with the issue of accused
    persons who kill an abusive partner.
Charlebois
dealt with the similar
    but distinct issue of an accused who kills a sleeping individual whom he claims
    he fears. Both cases posed the question of whether, given the relevant mental
    state, the accused perceived no other option but to kill. Neither case involved
    an immediate attack from the deceased, and neither case purported to offer a
    considered analysis of the issue of failure to retreat from such an attack in
    the home, the issue considered in
Forde
.

(h)

The Ontario Specimen Jury Instructions (Criminal)

[58]

The
    Crown also relies on the fact that the trial judge appears to have quoted a
    passage found in the Ontario Specimen Jury Instructions (Criminal). The passage
    in question is not taken from the body of the specimen instruction but is found
    in a footnote. To give the full context, I will set out both the text of the
    specimen instruction and the footnote at issue. The passage is found in the
    portion of the specimen instruction on the second element of self-defence under
    s. 34(2): did the accused reasonably fear that the deceased would kill or
    seriously injure him or her?

The issue involved in this question is
not
whether
    [name of the accused] was
actually
in danger of being killed or
    seriously injured by [name of the deceased]. The issue is whether [name of the
    accused]
honestly
and
reasonably

feared
that s/he
    was in that kind of danger.
9
[Emphasis in original.]

9
It may be appropriate, especially where [the accused]
    is on his or her own property, to add a reference to the lack of any obligation
    to retreat. Failure to retreat is a factor for the jury to consider. See,
R.
    v. Ward
(1978), 4 C.R. (3d) 190 (Ont. C.A.); and
R. v. Proulx
(1998), 127 C.C.C. (3d) 511 (B.C.C.A.).

[59]

It
    is clear from its cryptic wording that the footnote, written several years
    before
Forde
, was not intended to be used verbatim in a jury instruction.
    Nor, in my view, does the footnote stand for or establish the proposition that
    in the case of self-defence in the accuseds home, the jury should be
    instructed in stark terms that while there is no obligation to retreat, the
    failure to retreat is a factor for the jury to consider.

[60]

The
    footnote cites two cases. I have already discussed
Ward
and explained
    why I do not accept the submission that it stands for the proposition that the
    jury should be told that failure to retreat is a factor to consider in relation
    to self-defence in the home. I now turn to the other case cited,
R. v.
    Proulx
(1998), 127 C.C.C. (3d) 511, where the British Columbia Court of
    Appeal considered the issue in some depth. At para. 45, the court affirmed the
    proposition that flight from ones own home is not a reasonable option for
    self-preservation, and that the defence of self-defence will still apply even
    if there is another way out of the house on the rationale that ones home is
    already ones last line of defence against an assailant.

[61]

The
    facts of
Proulx
did not involve an attack in the home and when holding
    that evidence of retreat could be considered, the court clearly distinguished between
    attacks in the home and attacks elsewhere. With respect to the former, failure
    to retreat from the home may not be considered, whereas in relation to the
    latter, as the court stated at para. 47, the possibility of retreat is a very
    relevant consideration when determining whether the accused had no other option
    to preserve him or herself.
Proulx
clearly sets out the
    distinction between attacks in the home and attacks elsewhere; its holding that
    evidence of failure to retreat may be relevant does not apply to the former and
    is explicitly limited to the latter.

[62]

I
    note here that in
R. v. Cain
, this court made a similar pronouncement
    in relation to self-defence elsewhere than in the home. The court held, at
    para. 9, that although s. 34(2) does not require an accused to retreat in the
    face of an assault, the possibility of retreat is relevant to the issue of
    whether the accused had a reasonable belief that he faced serious bodily harm
    or death and whether the accused had a reasonable belief that he had no other
    option to avoid harm than to use violence. The accuseds failure to retreat
    does not bar self-defence under s. 34(2), but it may be a relevant fact for the
    jury to consider in weighing the defence. But again, that was said in the
    context of self-defence elsewhere than in the home. As has been made clear from
    the case law reviewed above, self-defence in the home involves different
    considerations with respect to retreat.

(i)

Relevance of other means to avoid the fatal
    confrontation

[63]

Was
    the jury entitled to consider the possibility that the appellant could have
    avoided any threat Weber posed to his safety by taking steps, apart from
    retreating from or abandoning his home, to avoid the altercation both before
    and after Weber arrived at the house? Among the possibilities mentioned were
    that the appellant could have called the police for help before Weber arrived
    or he could have locked Weber in the garage before the fatal altercation.

[64]

This
    courts decision in
R. v. Boyd
(1999), 118 O.A.C. 85, is instructive
    on how evidence of that nature might properly be left with the jury.
Boyd
stands for the proposition that it may be open to the jury to consider whether
    the accused had available options within the home  other than retreating from
    the home  to avoid the perceived threat posed by the deceased when assessing
    his assertion that he had a reasonable belief that he could only preserve
    himself by using force. But
Boyd
counsels against the use of the word
    retreat to describe such evidence because retreat suggests abandonment of
    the home, something the accused is not required to do.

[65]

In
Boyd
, the accused found the deceased stealing items from his house.
    When the deceased went outside to take an item to his car, the appellant went
    upstairs and retrieved a knife. When the deceased returned inside, the
    appellant asked him to leave. An altercation ensued and the appellant stabbed
    the deceased. The Crown cross-examined the accused to show that he could have
    taken steps to avoid the fatal confrontation, such as locking the door when the
    deceased went outside to his car. The trial judge instructed the jury on the
    point as follows:

... A failure to retreat, if there was an opportunity to do so,
    is only a factor to be considered in determining whether the accused believed
    on reasonable grounds that he could not otherwise preserve himself from death
    or grievous bodily harm.

[66]

Writing
    for the court, Doherty J.A. stated, at para. 13, that the appellant's failure
    to flee his own residence,
unlike his failure to lock the front door when
    the deceased was outside, or to move away from the front door
, could not
    assist the jury in determining whether the accused's conduct met the objective
    component of the standard set down in s. 34(2) (emphasis added).

[67]

Doherty
    J.A. went on to hold that while evidence of available options to avoid the
    altercation could have been left with the jury, the use of the word retreat to
    describe such evidence was regrettable although not fatal in the
    circumstances, at para. 13:

It would have been better for the
    trial judge to avoid the use of the word "retreat", which suggests an
    abandonment of the appellant's home, and to refer specifically to the other
    steps which Crown counsel suggested the appellant could have taken to avoid the
    confrontation.

[68]

In
    my view,
Boyd
provides the key to explaining how a jury should be
    instructed in relation to evidence of available means of avoidance in the
    context of the home. As the word retreat suggests abandonment of the home, it
    should not be used. That is entirely consistent with
Forde
, which
    clearly bars an instruction to the effect that the failure to retreat in the
    face of an attack is relevant in the case of self-defence in the home.

[69]

As
Boyd
makes clear, evidence that the accused failed to take available
    steps  other than retreating from the home  to avoid the fatal altercation may
    properly be left with the jury, provided that the jury is instructed in a
    manner that respects and preserves the fundamental rule that one is not
    required to retreat from or abandon ones home. Moreover, it must be clear
    that, as LaForme J.A. held in
Forde
, the accuseds failure to retreat
    from his or her home is not a proper factor for the jury to consider.

(j)

Application to the case at bar

[70]

In
    my respectful view, the trial judges jury instruction in this case was
    defective. The jury was instructed that the appellant was under no obligation
    to retreat from his home but then told that his failure to retreat was a factor
    the jury could consider  without further explanation. As noted above, the
    trial judge did not have the benefit of
Forde
, which was decided after
    the trial. Unfortunately, the instruction she gave is inconsistent with
Forde
.
    To avoid the danger of diluting the
principle
    that one is not required to abandon ones home in the face of an attack, the
trial judge should not have instructed
    the jury that 
failure to retreat is a factor for you to
    consider.


[71]

As I
    have pointed out, the evidence that the appellant failed to avail himself of
    available means, other than retreat from his home, to avoid the fatal altercation
    with Weber could properly be considered when assessing the appellants
    perception that he could not otherwise preserve himself from death or grievous
    bodily harm. However, a clear instruction was required to avoid confusion on
    the issue of retreat. Rather than repeating the Crowns position on the issue
    of retreat, the trial judge should have sharply distinguished evidence of
    evasive action available to the appellant from the idea of retreat from the
    home and the word retreat should not have been used to describe such
    evidence.

(k)

Was the error harmless?

[72]

I
    am far from satisfied that the deficiency I have identified was harmless in the
    circumstances of this case and that we should apply the curative
proviso
,
    s. 686(1)(b)(iii). The Crown invited the jury to reject self-defence on the
    ground,
inter alia
, that the appellant could have avoided the fatal
    altercation with Weber by retreating from or abandoning his home. The trial
    judge repeated that position, and her instruction that the appellant was not
    required to retreat from the home was undermined by the instruction that
    failure to retreat was nonetheless a factor for the jury to consider.

[73]

The
    jury acquitted the appellant of second-degree murder and convicted on
    manslaughter almost certainly on the basis of provocation. This suggests both that
    the jury did not accept the Crowns position that the appellant had simply
    killed Weber to avoid payment of a debt and that the jury had a reasonable
    doubt on the issue of whether the appellant was faced with a wrongful act or
    insult from Weber. On this record, there is a very real possibility that the
    jury could have rejected self-defence because the appellant did not retreat
    from or flee his home to avoid the perceived threat Weber posed. I am therefore
    not persuaded that the verdict would necessarily have been the same but for the
    misdirection.

[74]

The
    appellants trial counsel did not object to the instruction on these grounds
    but that is not determinative of this issue:
Forde,
at para. 61.

D.

OTHER ISSUES

[75]

As
    I have concluded that the appellant succeeds on the first issue, it is not
    necessary for me to consider the other issues raised on this appeal.

E.

DISPOSITION

[76]

Accordingly,
    I would allow the appeal on this ground, set aside the conviction and order a
    new trial on the charge of manslaughter.

Robert J. Sharpe J.A.

I agree Janet Simmons
    J.A.

I agree Gloria J.
    Epstein J.A.

Released: November 19, 2012





[1]
Bill C-26, as yet to be proclaimed, significantly re-writes the
    statutory definition of self-defence. Bill C-26 makes no explicit reference to
    retreat but does provide that a factor to be considered in determining whether
    the act committed is reasonable in the circumstances is the extent to
    whichthere were other means available to respond to the potential use of
    force.


